Citation Nr: 1041896	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-35 756	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.

2.  Entitlement to a compensable evaluation for hemorrhoids prior 
to May 20, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids from May 20, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from February 1978 to 
February 1981 and from December 1984 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The April 2006 decision denied the Veteran's claim for a 
compensable rating for his service-connected hemorrhoids.  In 
July 2008, the St. Louis RO increased the rating from 
noncompensable (zero percent) to 10 percent, effective as of May 
20, 2008.  Because less than the maximum available benefit for a 
schedular rating was awarded and because the increase was not 
granted for the entire rating period, the claim is properly 
before the Board.  See Hart v. Mansfield, 21 Vet. App. 505, 509-
10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the 
Board will address whether the Veteran is entitled to a 
compensable evaluation for hemorrhoids prior to May 20, 2008, and 
whether he is entitled to an evaluation in excess of 10 percent 
for hemorrhoids from May 20, 2008.

A petition to reopen a previously denied claim of service 
connection for a right ankle disability was also denied in April 
2006.  Subsequently, in September 2007, the St. Louis RO reopened 
the claim and granted service connection for right ankle 
arthritis.  An initial rating of 10 percent was assigned.  The 
Veteran disagreed with the 10 percent rating.  In July 2008, the 
St. Louis RO increased the rating to 20 percent and furnished the 
Veteran with a statement of the case (SOC).  The Veteran did not 
perfect an appeal to that issue and the RO did not certify a 
right ankle issue to the Board.  Thus, a claim pertaining to the 
right ankle rating is not before the Board.

In August 2008, the Veteran requested a hearing before a member 
of the Board.  In September 2008, the Veteran stated that he was 
waiving his right to a hearing and that he wanted the Board to 
decide the case based on the evidence of record.  Under these 
circumstances, the Board finds that the Veteran has been afforded 
his opportunity for a hearing and that his request to testify 
before the Board has been withdrawn.  38 C.F.R. § 20.702(e) 
(2010). 


FINDINGS OF FACT

1.  By an August 1992 rating decision, the RO denied a claim of 
service connection for a left knee disability.  The Veteran did 
not perfect an appeal of that decision.

2.  Evidence received since the RO's August 1992 decision relates 
to an unestablished fact necessary to substantiate the claim of 
service connection for a left knee disability and it raises a 
reasonable possibility of substantiating the underlying claim.

3.  The Veteran has left knee arthritis that had its onset during 
active military service.

4.  Prior to May 20, 2008, the Veteran's service-connected 
hemorrhoids were manifested by no worse than moderate symptoms.

5.  From May 20, 2008, the Veteran's service-connected 
hemorrhoids have been manifested by thrombosis with excessive 
redundant tissue with frequent recurrences; fissures or secondary 
anemia from bleeding have not been shown.


CONCLUSIONS OF LAW

1.  The August 1992 RO decision, which denied the Veteran's claim 
of service connection for a left knee disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.129, 19.192 
(1991).

2.  New and material evidence sufficient to reopen the previously 
denied claim of service connection for a left knee disability has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  The Veteran has left knee arthritis that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

4.  Prior to May 20, 2008, the criteria for a compensable rating 
for service-connected hemorrhoids were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.114, Diagnostic Code 7336 (2010).

5.  From May 20, 2008, the criteria for a rating in excess of 10 
percent for service-connected hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A. Petition to Reopen a Previously Denied Claim

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

The Veteran originally filed an application for benefits that 
included a claim of service connection for a left knee disability 
in March 1992.  By an August 1992 rating decision, the St. Louis 
RO denied the claim (characterized as a left knee injury).  The 
Veteran was notified of the decision by a letter dated later in 
August 1992.  He disagreed with the decision and the RO furnished 
him with a SOC.  The Veteran did not perfect an appeal of that 
decision and it became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.129, 19.192 (1991).  In March 2005, the Veteran 
petitioned to reopen the claim, which is the subject of this 
appeal.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).  (The Board notes that 38 C.F.R. § 3.156 was 
revised, effective October 6, 2006, but the changes affect only 
those claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new and 
material evidence in 38 C.F.R. § 3.156(a) remains the same.)

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by case 
law, new evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and is 
not merely cumulative of other evidence that was then of record.  
This analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial pertinent to the claim now under 
consideration is the August 1992 RO decision.  For purposes of 
the new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material 
evidence has been presented before it can reopen a claim to re-
adjudicate the issue going to the merits.  The issue of reopening 
a claim goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board 
is required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In the 
Veteran's case, the RO reopened the claim in a July 2008 
supplemental statement of the case (SSOC).  However, the claim 
was subsequently denied on the merits.

The evidence of record at the time of the prior RO decision 
included:  service treatment records; a treatment record and 
examination reports from the VA Medical Center (VAMC) in Kansas 
City, Missouri, dated from February 1991 to June 1992; private 
treatment records from Humana Healthcare, dated from July 1991 to 
May 1992; and an application for benefits and statements from the 
Veteran.

Since the August 1992 decision, the new evidence that has been 
added to the record includes:  treatment records and examination 
reports from the Indianapolis and Kansas City VAMC, dated from 
December 1990 to October 2008; treatment records from Humana 
Healthcare, Department of Corrections of Indiana, St. Joseph 
Health Center, and Hickman Hills Clinic, dated from August 1988 
to March 2001; and statements from the Veteran, and his family 
and friends.

In denying the claim in August 1992, the RO determined that the 
Veteran had a pre-existing left knee disability that was not 
aggravated by either of his periods of active military service.  
Included in the service treatment records was a February 1978 
entrance examination that listed a history of a torn left knee 
ligament when the Veteran was fifteen in 1974.  He had it 
repaired in 1974 and reported that he had no problems at the time 
of his entrance examination.  The RO also determined that the 
Veteran had degenerative joint disease of the left knee that was 
not related to active service.  A June 1992 VA examination report 
included a diagnosis of degenerative joint disease of the left 
knee.

A review of the new evidence reveals that the Veteran submitted 
several statements, including from his sister B.R. and a friend 
A.T.  In their May 2008 lay statements, B.R. and A.T. recall that 
the Veteran told or wrote them in 1978 of an incident where he 
hurt his left knee during military service.  According to their 
recollections, the Veteran had generally recovered from the 1974 
left knee injury.

The new lay evidence submitted on behalf of the Veteran provides 
the basis for a finding of an in-service injury to the left knee 
that was not previously acknowledged at the time of the August 
1992 decision.  Thus, the lay evidence concerning an in-service 
left knee injury is new because it was not previously before VA 
decision makers.  It is also material because it is supporting 
evidence of the in-service injury element of a service connection 
claim.  That is, it pertains to an unestablished fact necessary 
to substantiate the claim.  Accordingly, the Board finds that the 
lay statements constitute new and material evidence in connection 
with the claim of service connection for a left knee disability.  
The claim of service connection is reopened with the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Board will now address the merits of the 
underlying claim.

B. Merits of the Claim

The Veteran contends that service connection is warranted for a 
left knee disability under several theories.  He asserts that a 
pre-existing left knee disability was aggravated by his military 
service, that a separate and distinct left knee disability 
developed as a result of military service, or that his service-
connected right ankle arthritis caused or has aggravated a left 
knee disability.

As noted previously, the Veteran's February 1978 entrance 
examination noted a history of a torn left knee ligament when the 
Veteran was fifteen in 1974.  Nevertheless, he had it repaired in 
1974 and reported that he had no problems at the time of his 
entrance examination.  Significantly, the examiner did not note 
any left knee defects other than some arthrotomy scars.  
Essentially, the Veteran's left knee was found to be normal and 
he qualified for military service.  This included a notation that 
he was "airborne qualified."

The Veteran's service treatment records include May 1978 entries 
that document an injury to the left knee from striking a rock.  
This injury appears to be the one recalled by B.R. and A.T.  
Tenderness, effusion, instability, and grinding were found on 
examination after the injury-symptoms that were not found during 
the entrance examination.  Significantly, x-rays in May 1978 
revealed mild degenerative changes in the left knee.  The Veteran 
was put on temporary profile for an old arthrotomy and mild 
degenerative joint disease of the left knee.  Later in May 1978, 
he was put on permanent profile that prohibited airborne duty.  
In April 1984, the Veteran underwent examination prior to his 
second period of active service.  The previous left knee problems 
were noted and x-rays revealed a moderate arthritic left knee.

Post-service treatment records contain multiple diagnoses of 
degenerative joint disease and arthritis of the left knee.  An x-
ray report from Humana Healthcare, dated in September 1988, shows 
degenerative arthritis in the left knee.  As recently as July 
2008, degenerative joint disease of the left knee was 
substantiated by x-ray evidence at the Kansas City VAMC.

In consideration of the evidence of record, the Board finds that 
the Veteran has left knee arthritis that had its onset during 
active military service.  Degenerative changes based on x-ray 
evidence were first seen in May 1978 after the in-service injury 
to the Veteran's left knee.  Additionally, degenerative joint 
disease of the left knee was initially diagnosed at that time.  
Although a history of a torn knee ligament was noted at the 
Veteran's entrance examination, his left knee was essentially 
found to be normal and he was accepted into military service, 
including the possibility of airborne duty.  Significantly, 
arthritis was not noted as a defect by the examiner at the 
February 1978 entrance examination.  Thus, with respect to left 
knee arthritis, the Veteran was presumed sound when he was 
examined, accepted, and enrolled for service in 1978.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

The evidence shows that, from May 1978, the Veteran has had left 
knee arthritis as a chronic disease.  Every subsequent x-ray 
report of the left knee showed that the Veteran had left knee 
arthritis.  There is no evidence clearly attributing the 
arthritis to some other cause.  In the Veteran's case, a VA 
examination is not necessary to decide the claim because the 
preponderance of the evidence shows that the Veteran's left knee 
arthritis had its onset during active military service.  
Therefore, service connection is warranted for left knee 
arthritis.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

II. Rating Issues

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the Veteran's claim for an increase for service-
connected hemorrhoids has been accomplished.  Through an August 
2005 notice letter, the RO notified the Veteran of the 
information and evidence needed to substantiate his claim for a 
compensable rating.  The Veteran was told that the evidence must 
show that his service-connected disability had gotten worse.  A 
March 2006 letter provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the August 2005 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the RO notified the Veteran that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  Consequently, a remand of the rating issues for 
further notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with these issues.  
The Veteran's service treatment records have been obtained and 
associated with the claims file, as have treatment records from 
the Indianapolis and Kansas City VAMCs.  Records from multiple 
private treatment providers identified by the Veteran have also 
been obtained.  Additionally, in July 2005 and May 2008, the 
Veteran was provided VA examinations in connection with his 
claim, the reports of which are of record.  The reports contain 
sufficient evidence by which to evaluate the Veteran's 
hemorrhoids in the context of the rating criteria.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant evidence.

B. Analysis

The Veteran asserts that his service-connected hemorrhoids are 
more disabling than currently rated.  He maintains that the 10 
percent rating that was awarded should be in effect prior to May 
20, 2008, and that a rating in excess of 10 percent is warranted 
throughout the current rating period.

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The United States Court 
of Appeals for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart, 
21 Vet. App. at 509-10.

The Veteran's service-connected hemorrhoids have been evaluated 
under Diagnostic Code 7336 for "external or internal 
hemorrhoids."  Under that diagnostic code, mild or moderate 
external or internal hemorrhoids warrant a noncompensable rating.  
Large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences, warrant a 
10 percent rating.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, warrant a 20 percent rating.  
38 C.F.R. § 4.114 (Diagnostic Code 7336) (2010).

A review of the evidence of record reveals that the Veteran was 
treated for hemorrhoids during military service.  He underwent a 
hemorrhoidectomy in January 1995.  In connection with the claim, 
the Veteran underwent VA examination in July 2005.  The examiner 
noted a history of recurrent hemorrhoids with bleeding.  The 
Veteran did not receive medical treatment for hemorrhoids at the 
time of the examination.  Examination revealed external 
hemorrhoids at the 3 o'clock and 7 o'clock positions.  The 
hemorrhoids were small in size without evidence of thrombosis or 
bleeding.  The examiner stated that there were no signs of anemia 
or visible fissures.  The examiner provided a diagnosis of 
external hemorrhoids with bleeding two to three times per week.

VA treatment records show that the Veteran was seen on two 
occasions in 2005 and 2006 for complaints of hemorrhoids, rectal 
pain, and bloody stools.  The Veteran ruled out additional 
surgery for treatment.  He submitted additional statements 
indicating that his hemorrhoids were worse and his sister stated 
that the Veteran complained of hemorrhoids that had returned.

On May 20, 2008, the Veteran underwent additional VA examination 
in connection with the claim.  The Veteran reported a history of 
rectal pain, itching, burning, swelling, and frequent bleeding.  
The examiner noted a recurrence of thrombosis four or more times 
per year and stated that the Veteran experienced persistent 
bleeding.  Small external hemorrhoids were found on examination.  
There was no evidence of thrombosis, bleeding, or fissures.  
There was evidence of excessive redundant tissue.  A colonoscopy 
also showed that small external non-bleeding hemorrhoids were 
present.  The examiner diagnosed the Veteran with hemorrhoids and 
found that they had a moderate effect on some of his daily 
activities.

In consideration of the evidence of record, the Board finds that, 
prior to the May 20, 2008, VA examination, the Veteran's service-
connected hemorrhoids were manifested by no worse than moderate 
symptoms.  Symptomatology contemplated by a compensable rating 
was not shown.  The Veteran's hemorrhoids were small with no 
evidence of thrombosis, rather than large or thrombotic.  
Additionally, although there was evidence of bleeding, the July 
2005 VA examiner expressly noted that there were no signs of 
anemia or fissures.  Thus, the Veteran's hemorrhoids did not 
approximate the level of disability set forth in the criteria for 
a 10 or 20 percent rating.  See 38 C.F.R. § 4.114 (Diagnostic 
Code 7336).  Consequently, a compensable rating is not warranted 
for service-connected hemorrhoids prior to May 20, 2008.  

From May 20, 2008, the Board finds that the Veteran's service-
connected hemorrhoids have been manifested by thrombosis with 
excessive redundant tissue with frequent recurrences.  The 
results of the May 20, 2008, VA examination show that the 
symptoms associated with the Veteran's hemorrhoids more closely 
approximated the criteria for a 10 percent rating.  Although 
thrombotic hemorrhoids were not seen on examination, the 
examiner's note on the possibility of recurrent thrombotic 
hemorrhoids was the first mention of that type of hemorrhoid 
during the rating periods.  Additionally, the examiner did find 
evidence of excessive redundant tissue.  Fissures, however, were 
not found on examination and there was no indication from the 
examiner that anemia was present as a result of any bleeding.  
Thus, a rating in excess of the currently assigned 10 percent is 
not warranted from May 20, 2008.  See 38 C.F.R. § 4.114 
(Diagnostic Code 7336).

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out that 
there is no showing that the Veteran's hemorrhoids have reflected 
so exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his 
disability have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the rating 
schedule, referral for a determination of whether the Veteran's 
disability picture requires the assignment of an extra-schedular 
rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008).

For all the foregoing reasons, the Board finds that the claims 
for a compensable rating prior to May 20, 2008, and a rating in 
excess of 10 percent from May 20, 2008, for hemorrhoids must be 
denied.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

The Veteran's claim of service connection for a left knee 
disability is reopened; service connection for left knee 
arthritis is granted.

Prior to May 20, 2008, a compensable evaluation for hemorrhoids 
is denied.

From May 20, 2008, an evaluation in excess of 10 percent for 
hemorrhoids is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


